Citation Nr: 1623023	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis, rated as 10 percent disabling prior to September 27, 2012, and as 20 percent disabling from September 27, 2012 forward. 

2.  Entitlement to an initial rating in excess of 10 percent for left lower radiculopathy prior to August 5, 2015, and to a rating in excess of 20 percent from August 5, 2015 forward.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2010, the RO awarded an increased, 10 percent disability rating for the Veteran's low back disorder, then characterized as mid and low back strain, effective from October 30, 2008.  In July 2012, the RO awarded separate 10 percent ratings for right and left lower extremity radiculopathy, respectively, effective from July 14, 2010.  In December 2012, the RO awarded an increased, 20 percent rating for the Veteran's lumbar spondylosis, effective September 27, 2012.

The Board remanded this case in April 2015.  In an August 2015 post-remand rating decision, the RO assigned an increased, 20 percent rating for the Veteran's left lower extremity radiculopathy, effective August 5, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is also required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

At present, the Veteran's VA treatment records dated through December 2012 have been obtained and associated with the file.  However, in a Report of General Information dated August 10, 2015, the Veteran stated that he continued to receive all of his treatment through VA.  Further, in an August 2015 VA examination the examiner referenced VA treatment records for the Veteran's lower back symptoms, including symptoms down both legs, dated through March 2015.  Accordingly, the Veteran's more recent VA treatment records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from December 2012 forward.

2.  Next, review the file and determine whether current VA examinations of the Veteran's spine and/or lower extremities are warranted.  If so, schedule the Veteran for appropriate examinations.

3.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




